UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6343


MICHAEL ALEXANDER RIVERA,

                    Plaintiff - Appellant,

             v.

INFERIOR COURT OF CALIFORNIA, County of Los Angeles, Alhambra
Courthouse et al,

                    Defendant - Appellee.



Appeal from the United States District Court for the Southern District of West Virginia,
at Charleston. John T. Copenhaver, Jr., District Judge. (2:16-cv-09546)


Submitted: August 29, 2017                                  Decided: September 22, 2017


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Alexander Rivera, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Alexander Rivera appeals the district court’s order dismissing his

complaint. The district court referred this case to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (2012). The magistrate judge recommended that the district court

dismiss Rivera’s complaint for lack of subject matter jurisdiction and advised Rivera that

failure to file timely, specific objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766
F.2d 841, 845–46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985). Rivera

failed to file objections after receiving proper notice. * Accordingly, we affirm the district

court’s order and deny Rivera’s motions for transcript at government expense and for

appointment of a process server. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                 AFFIRMED


       *
          Although Rivera submitted two filings within the designated time period, none of
the pleadings challenged the basis for the magistrate judge’s recommendation. See
United States v. Midgette, 478 F.3d 616, 622 (4th Cir. 2007) (“[T]o preserve for appeal
an issue in a magistrate judge’s report, a party must object to the finding or
recommendation on that issue with sufficient specificity so as reasonably to alert the
district court of the true ground for the objection.”).


                                              2